Citation Nr: 1600235	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from January 1977 to March 1977

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the VA RO.

This appeal has previously been before the Board, most recently in July 2014, when it remanded the Veteran's claim for additional development of the medical evidence.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a seizure disorder began during the Veteran's military service, was caused by his service, had an onset within one year of his service separation, or has been continuous since service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by the Veteran's military service, and it may not be presumed to have been.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA treatment records and private treatment records.

The Veteran received an examination addressing his seizure disorder in May 2015. The Board concludes that the examination report is adequate for the purpose of rendering a decision in the instant appeal, as the examiner was fully apprised of the Veteran's contentions and was familiar with his medical records.  While the examiner checked a box suggesting that she had not reviewed the claims file, the fact remains that the rationale for her opinion clearly referenced the Veteran's service treatment records and service personnel records suggesting that she did in fact have familiarity with the specific facts of the Veteran's case.  The Veteran's representative suggested that the VA examination report was inadequate in that it relied on the absence of treatment in service.  However, this argument misses the point.  The examiner did rely in part on the absence of treatment in service, but this was only a portion of the reason she found the Veteran's seizure disorder not to be service related.  The examiner clearly reviewed the service treatment records and the service personnel records and noted that the information in those records contradicted the Veteran's contentions and assertions such that his history was not reliable.  As such, the examiner provided a full rationale for her opinion that was grounded in the evidence of record and it is therefore considered to be fully adequate.  Moreover, in the Board's below analysis finds that the Veteran has not demonstrated an in-service event, injury, or disease, and thus its analysis does not rely on the results of this report.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In summary, the Board cannot discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994).  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The Board observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2015).
 
Service Connection

The Veteran claims that he suffers from a seizure disorder as a result of his in-service experiences, including as the result of first experiencing seizures in-service, or experiencing an in-service motor vehicle accident.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that organic diseases of the nervous system are chronic diseases and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including organic diseases of the nervous system, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2015). 

With respect to evidence of a current disability, it is undisputed that the Veteran suffers from a seizure disorder.  The first Hickson element is therefore satisfied.

With respect to the second Hickson element, in-service incurrence or aggravation of a disease or injury, the Board has closely reviewed the Veteran's service treatment and personnel records for any suggestion that he received an in-service injury, diagnosis, or treatment relating to his seizure disorder, and it has found no such suggestion.  Furthermore, the Veteran's service treatment records do not show that he received in-service treatment for a seizure disorder or a motor vehicle accident.

With regard to the Veteran's separation from service after serving for only three months, in February 1977, the Veteran was observed to lack the motivation and desire to become a soldier.  The Veteran was confused, did not realize what was expected of him, did not take the training seriously, and was "always joking around" in formation.  Later in February 1977, the Veteran was again counseled for his lack of motivation and substandard performance.  It was noted that the Veteran would not pay attention to instructions and would not apply himself.  The Veteran's drill instructor noted that the Veteran was a very slow learner who required a large amount of one-on-one instruction.  The Veteran's drill sergeant thought that the Veteran could do much better if he tried.  Later in February 1977, the Veteran was again counselled for his failure to meet the standards of basic training; the Veteran's drill sergeant noted that the Veteran wanted to be in the military, but only doing "the minimum he can get away with."

In March 1977, the Veteran was again counseled regarding his substandard performance and lack of effort.  Following the Veteran's reporting to sick call to avoid taking a test, the Veteran was referred to a second lieutenant for further counseling.  The Veteran's drill sergeant and second lieutenant concurred that the Veteran would never be an asset to the Army, and in March 1977, the Veteran was discharged from service under the trainee discharge program due to marginal or non-productive performance.  

Thus, the Board observes that the medical and personnel evidence associated with the Veteran's three-month period of service do not support a finding that he received any treatment for a seizure disability in service, or even that he ever experienced any seizures in service.  The evidence of record further shows that the Veteran separated from service as a result of his marginal performance.  

With that said, the Board places little probative weight on the Veteran's statements regarding his in-service experiences both because they are not supported by the medical evidence of record and because they are contradictory to each other.

The Veteran has reported on a number of occasions, for example in February 2006 and December 2007, that he has experienced seizures continuously since he was involved in a motor vehicle accident in 1977.  The Veteran has not specifically stated that he experienced this motor vehicle accident in-service, and he has not provided any details surrounding the circumstances of this alleged accident.  The Board finds the Veteran's suggestion that he was involved in an in-service motor vehicle accident to be incredible given the complete lack of any medical or personnel information supporting such a finding.

The Veteran has alternatively reported, for example in October 2006, that he experienced seizures during his military service (without mention of a motor vehicle accident).  The Veteran could not remember which hospitals he was sent to.  The Veteran stated that he was not allowed to complete training due to his seizure disability, and he elected to receive an honorable discharge rather than a medical discharge.  In April 2008, the Veteran stated that his seizure disorder began during his military service.  The Veteran stated that he was "given medicines when [he] first went in the Army due to memory loss.  These medicines had an effect in the causation of [his] seizures and [he] suffered from them to this day."  In a May 2011 hearing before RO personnel, the Veteran stated that he began having seizures during basic training.  The Veteran stated that he "stayed in the hospital for a little while" as the result of these seizures.  

The Board places little probative weight on the Veteran's account that he experienced in-service seizures for several reasons.  First, the Board finds it to be highly likely that the Veteran's service treatment records or personnel records would document such a medical issue had it actually occurred.  Second, contrary to the Veteran's assertions that his seizure disability led to his discharge, the Veteran's personnel records clearly demonstrate that the Veteran's marginal or non-productive performance, and not a seizure disability, led to his discharge from service.  

Furthermore, contrary to either of the above accounts, in March 2008, the Veteran reported having a history of seizures since the early 1980s without mention of a motor vehicle accident.  As noted, the Veteran only served for three months in 1977 and as such was out of service before the decade of the 1980s began.  

The Board has closely reviewed the Veteran's service treatment records and personnel records for any suggestion that the Veteran experienced events even vaguely resembling those that he has described.  The Veteran's service records and personnel record simply contradict the Veteran's current account of his history.  Thus, without a credible in-service injury, event, or disease, the Board finds that the second Hickson element is not met, and the Veteran's claim for service connection fail on this basis.  

The Board similarly finds that the evidence does not support a finding that service connection is warranted on a presumptive basis or based on a continuity of symptomatology, because the evidence in this case first shows treatment for a seizure disability in 2006, some 29 years following the Veteran's separation from service.  

The Board concludes that the weight of the evidence is against service connection for a seizure disorder, and Veteran's claim is denied.


ORDER

Service connection for a seizure disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


